Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8, 10, 12 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 10-11 of copending Application No. 16/833,614 (hereinafter App-614) in view of Bour (US 20160197232). 

Regarding claim 8. The claim 1 of the App-614 discloses all the claim 8 except quantum well layer.
However, Bour discloses quantum well layer based active layer 108 [0071].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of App-614 to have the 

Regarding claim 10. The claim 2 of the App-614 in view of Bour discloses all the claim 10.

Regarding claim 12. The claim 4 of the App-614 in view of Bour discloses all the claim 12.

Regarding claim 18. The claim 10 of the App-614 discloses all the claim 8 except quantum well layer.
However, Bour discloses quantum well layer based active layer 108 [0071].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 12 of App-614 to have the Bour’s feature for the purpose of providing high luminous efficacy with lower energy or power usage.  

Regarding claim 19. The claim 11 of the App-614 in view of Bour discloses all the claim 19.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10-11, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bour (US 20160197232).

Regarding claim 8. Bour discloses A light emitting diode (LED) array apparatus comprising:
a plurality of mesas 520 etched from a layered epitaxial structure 104/108/112, wherein the layered epitaxial structure comprises a P-type doped semiconductor layer 112, a quantum well layer 108, and an N-type doped semiconductor layer 104; and
one or more regrowth semiconductor layers 502, including a first regrowth semiconductor layer ([0087]: p-GaN), grown epitaxially over etched facets of the plurality of mesas (Fig 5E, [0087]),
wherein for each mesa, the first regrowth semiconductor layer overlays the P-type doped semiconductor layer, the quantum well layer, and the N-type doped semiconductor layer, around an entire perimeter of the mesa (Fig 5E).



Regarding claim 11. Bour discloses The LED array apparatus of claim 8, wherein the first regrowth semiconductor layer is doped to attain a Fermi level such that a lateral junction formed by the first regrowth semiconductor layer is less conducive to charge flow than a vertical junction formed by the quantum well layer [0087].

Regarding claim 18. Bour discloses A method for forming a light emitting diode (LED) array, the method comprising:
forming a layered epitaxial structure 115 (Fig 5A), wherein the layered epitaxial structure comprises a P-type doped semiconductor layer 112, a quantum well layer 108, and an N-type doped semiconductor layer 104;
etching the layered epitaxial structure to form a plurality of mesas 520, wherein the etching exposes etched facets of the plurality of mesas (Fig 5C, [0087]); and
epitaxially growing one or more regrowth semiconductor layers 502 (Fig 5E, [0087]), including a first regrowth semiconductor layer 502, over the etched facets of the plurality of mesas, wherein for each mesa, the first regrowth semiconductor layer overlays the P-type doped semiconductor layer, the quantum well layer, and the N-type doped semiconductor layer, around an entire perimeter of the mesa (Fig 5E).




Regarding claim 21. Bour discloses The method of claim 18, further comprising:
doping the first regrowth semiconductor layer to attain a Fermi level such that a lateral junction formed by the first regrowth semiconductor layer is less conducive to charge flow than a vertical junction formed by the quantum well layer [0087].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bour (US 20160197232).

Regarding claim 9. The embodiment Fig 5E of Bour discloses The LED array apparatus of claim 8 except wherein the one or more regrowth semiconductor layers completely fill voids between adjacent mesas of the plurality of mesas.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment Fig 5E of Bour to have the feature of the embodiment Fig 4B of Bour for the purpose of providing enhanced passivation with easy fabrication with flushed filling. Thereby enhancing manufacturability.

Regarding claim 12. The embodiment Fig 5E of Bour discloses The LED array apparatus of claim 8 except wherein the first regrowth semiconductor layer comprises a material selected from: aluminum nitride (AlN), aluminum gallium nitride (AlGaN), aluminum gallium arsenide (AlGaAs), aluminum indium phosphide (AlInP), zinc oxide (ZnO), aluminum gallium indium phosphide (AlGaInP), gallium phosphide (GaP), aluminum phosphide (AlP), aluminum gallium phosphide (AlGaP), or indium gallium phosphide (InGaP).
However, Fig 4B of of Bour discloses a material selected from [0082]: aluminum nitride (AlN), aluminum gallium nitride (AlGaN), aluminum gallium arsenide (AlGaAs), aluminum indium phosphide (AlInP), zinc oxide (ZnO), aluminum gallium indium phosphide (AlGaInP), gallium phosphide (GaP), aluminum phosphide (AlP), aluminum gallium phosphide (AlGaP), or indium gallium phosphide (InGaP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment Fig 5E of Bour to have the feature of the embodiment Fig 4B of Bour for the purpose of providing 

Regarding claim 19. The embodiment Fig 5E of Bour discloses The method of claim 18 except wherein epitaxially growing the one or more regrowth semiconductor layers comprises performing epitaxial growth until the one or more regrowth semiconductor layers completely fill voids between adjacent mesas of the plurality of mesas.
However, Fig 4B of of Bour discloses wherein epitaxially growing the one or more regrowth semiconductor layers 402 comprises performing epitaxial growth until the one or more regrowth semiconductor layers completely fill voids between adjacent mesas of the plurality of mesas (Fig 4B).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bour to have the feature of the Fig 4B of Bour for the purpose of providing enhanced passivation with easy fabrication with flushed filling. Thereby enhancing manufacturability.

Regarding claim 22. The embodiment Fig 5E of Bour discloses The method of claim 18 except wherein the first regrowth semiconductor layer comprises a material selected from: aluminum nitride (AlN), aluminum gallium nitride (AlGaN), aluminum gallium arsenide (AlGaAs), aluminum indium phosphide (AlInP), zinc oxide (ZnO), aluminum gallium indium phosphide (AlGaInP), gallium phosphide (GaP), aluminum 
However, Fig 4B of of Bour discloses a material selected from [0082]: aluminum nitride (AlN), aluminum gallium nitride (AlGaN), aluminum gallium arsenide (AlGaAs), aluminum indium phosphide (AlInP), zinc oxide (ZnO), aluminum gallium indium phosphide (AlGaInP), gallium phosphide (GaP), aluminum phosphide (AlP), aluminum gallium phosphide (AlGaP), or indium gallium phosphide (InGaP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bour to have the feature of the Fig 4B of Bour for the purpose of providing enhanced passivation with compound semiconductor that has similar material characteristics to the base structure. Thereby enhancing quality of epitaxy.

Allowable Subject Matter
Claims 1-7 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a quantum well layer etched according to a first etch rate; and a barrier layer etched according to a second etch rate, the barrier layer positioned adjacent to the quantum well layer, the first etch rate is greater than the second etch rate such that along etched facets of the plurality of mesas, areas of undercutting are formed in the quantum well layer as a result of etching to a greater .

Claims 13-17 and 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the one or more regrowth semiconductor layers include a second regrowth semiconductor layer formed over the first regrowth semiconductor layer, and the second regrowth semiconductor layer has a narrower bandgap than the first regrowth semiconductor layer”.

Regarding claim 23. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “growing a second regrowth semiconductor layer over the first regrowth semiconductor layer, the second regrowth semiconductor layer has a narrower bandgap than the first regrowth semiconductor layer”.

Regarding claim 27. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a barrier layer adjacent to the quantum .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Changhyun Yi/Primary Examiner, Art Unit 2826